DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5-9, 13, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Versteeg, U.S. Publication No. 2019/0296907, in view of Jacquin, U.S. Publication No. 2015/0195083. Referring to claims 1, 16, 20, Versteeg discloses a time-based information release system wherein transactions can be initiated ([0030]: transaction initiation would read on the claimed delay transaction request) such that the transaction includes sensitive information that is to be protected using encryption ([0023]: protection of the sensitive information reads on the claimed execution of the delay transaction), which meets the limitation of obtaining a delay transaction request and triggering execution of the delay transaction request. The system includes a processor ([0014]) and a memory including instructions executable by the processor ([0011] & [0015]), which meets the limitation of at least one processor, and a memory connected in communication with the at least one processor, wherein the memory stores instructions executable by the at least one processor and when the instructions are executed by the at least one processor, the at least one processor are caused to implemented a blockchain-based data processing method. The specified sensitive information is encrypted using a secret key such that the sensitive information will be decrypted at a specified time ([0023] & [0025]-[0026]), which meets the limitation of during the .
Versteeg does not specify that the encryption is homomorphic. Jacquin discloses utilization of homomorphic encryption to encrypt data ([0037]), which meets the limitation of homomorphically encrypting determined data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the encryption of Versteeg to have been performed using homomorphic encryption in order to provide the ability to perform operations on the encrypted data without exposing the data as suggested by Jacquin ([0036]).
	Referring to claim 3, Versteen discloses that the specified sensitive information is encrypted using a secret key such that the sensitive information will be decrypted at a specified time ([0023] & [0025]-[0026]), which meets the limitation of during the execution of the delay transaction request, determining data to be disclosed with a delay.
Versteeg does not specify that the encryption is homomorphic. Jacquin discloses the utilization of specific homomorphic encryption algorithms for specific types of data types ([0047]-[0048]), which meets the limitation of according to an execution type of the data to be disclosed with a delay, determining a corresponding encryption algorithm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the encryption of Versteeg to have been performed using the homomorphic encryption of Jacquin in order to reduce the programming burden of including privacy requirements into new applications as suggested by Jacquin ([0005] & [0007]-[0008]).
Referring to claim 5, Versteeg discloses that the sensitive information can be subsequently decrypted at the date and time corresponding to the release information ([0026]), which meets the limitation of decrypting the delay transaction data when delay disclosure conditions specified in the delay transaction request are met.
Referring to claim 6, Versteeg discloses that the sensitive information is encrypted by the same entity that derives the encryption key ([0031]: encryption key is derived and utilized to encrypt the sensitive data), which meets the limitation of during the execution of the delay transaction request, adopting an encryption key provided by an initiating user of the delay transaction request to [homomorphically] encrypt the determined data to be disclosed with a delay. 
Versteeg does not specify that the encryption is homomorphic. Jacquin discloses utilization of homomorphic encryption to encrypt data ([0037]), which meets the limitation of homomorphically encrypt the determined data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the encryption of Versteeg to have been performed using homomorphic encryption in order to provide the ability to perform operations on the encrypted data without exposing the data as suggested by Jacquin ([0036]).
Referring to claim 7, Versteeg discloses that the encryption key is generated from a plurality of key pieces that are added to the blockchain such that the key pieces are retrievable after specified date and time and can be utilized to derive the encryption key that allows for decryption of the sensitive data ([0025]-[0028]), which meets the limitation of obtaining a disclosure transaction request initiated by [the initiating user], and obtaining a decryption key from the disclosure transaction request.
Versteeg does not specify that key pieces can be added to the blockchain by the entity that encrypted the sensitive information. However, the entity that encrypted the sensitive information would represent one of a finite number of  possible entities that could add key pieces to the blockchain, which meets the limitation of obtaining a disclosure transaction request initiated by the initiating user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the entity that encrypted the sensitive information to have added key pieces to the blockchain because the entity that encrypted the sensitive information is one of a finite number of possible entities that could have added the key pieces to the blockchain with a reasonable expectation of success.
Referring to claim 8, Versteeg discloses that when the date and time for release has arrived, the key pieces can be added to the blockchain such that a requester can access the blockchain to retrieve the key pieces necessary to create the key that decrypts the sensitive information ([0026]), which meets the limitation of when the set delay disclosure conditions are met, providing a decryption key [provided by the initiating user] to a query user of the delay transaction data for decryption process.
Versteeg does not specify that key pieces can be added to the blockchain by the entity that encrypted the sensitive information. However, the entity that encrypted the sensitive information would represent one of a finite number of  possible entities that could add key pieces to the blockchain, which meets the limitation of provided by the initiating user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the entity that encrypted the sensitive information to have added key pieces to the blockchain because the entity that encrypted the sensitive information is one of a finite number of possible entities that could have added the key pieces to the blockchain with a reasonable expectation of success.
Referring to claim 9, Versteeg that the key pieces utilized to derive the keys are added to the blockchain ([0026]: blockchain reads on the claimed uplink), which meets the limitation of initiating uplink storage of the decryption key provided by [the initiating user] for disclosure.
Versteeg does not specify that key pieces can be added to the blockchain by the entity that encrypted the sensitive information. However, the entity that encrypted the sensitive information would represent one of a finite number of  possible entities that could add key pieces to the blockchain, which meets the limitation of provided by the initiating user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the entity that encrypted the sensitive information to have added key pieces to the blockchain because the entity that encrypted the sensitive information is one of a finite number of possible entities that could have added the key pieces to the blockchain with a reasonable expectation of success.
Referring to claim 13, Versteeg discloses a time-based information release system wherein transactions can be initiated ([0030]) such that the transaction includes sensitive information that is to be protected using encryption ([0023]) in a manner that allows for the specified sensitive information to be decrypted at a specified time according to the release information ([0023] & [0025]-[0026]), which meets the limitation of according to instructions in the delay transaction request, determining that all of data of the delay transaction request as the data to be disclosed with a delay.
Referring to claim 15, Versteeg discloses that once the date and time for release have expired an individual seeking to access the information can access the blockchain to determine the key and decrypt the information ([0026]: actor access the blockchain reads on the claimed query and actor using the keys to decrypt and access the document reads on the claimed feed back), which meets the limitation of when the set delay disclosure conditions are met, and a query request for the delay transaction data is received, decrypting the delay transaction data containing the encrypted delay data and feed backing the delay transaction data to a query user.
Referring to claim 19, Versteeg discloses that the sensitive information is encrypted by the same entity that derives the encryption key ([0031]: encryption key is derived and utilized to encrypt the sensitive data), which meets the limitation of during the execution of the delay transaction request, adopting an encryption key provided by an initiating user of the delay transaction request to [homomorphically] encrypt the determined data to be disclosed with a delay. Versteeg discloses that when the date and time for release has arrived, the key pieces can be added to the blockchain such that a requester can access the blockchain to retrieve the key pieces necessary to create the key that decrypts the sensitive information ([0026]), which meets the limitation of wherein when the set delay disclosure conditions are met, providing a decryption key [provided by the initiating user] to a query user of the delay transaction data for decryption process.
Versteeg does not specify that the encryption is homomorphic. Jacquin discloses utilization of homomorphic encryption to encrypt data ([0037]), which meets the limitation of homomorphically encrypt the determined data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the encryption of Versteeg to have been performed using homomorphic encryption in order to provide the ability to perform operations on the encrypted data without exposing the data as suggested by Jacquin ([0036]).
Versteeg does not specify that key pieces can be added to the blockchain by the entity that encrypted the sensitive information. However, the entity that encrypted the sensitive information would represent one of a finite number of  possible entities that could add key pieces to the blockchain, which meets the limitation of provided by the initiating user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the entity that encrypted the sensitive information to have added key pieces to the blockchain because the entity that encrypted the sensitive information is one of a finite number of possible entities that could have added the key pieces to the blockchain with a reasonable expectation of success.
Allowable Subject Matter
Claims 2, 4, 10-12, 14, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura, U.S. Publication No. 2020/0279233, discloses a delayed payment transaction system that includes transaction encryption.
Joseph, WO 2020/016739, discloses a time-lock transaction system that includes homomorphic encryption.
Mandal, U.S. Publication No. 2019/0379646, discloses time-lock encryption for a blockchain.
Zheng, U.S. Publication No. 2019/0347435, discloses deferred file decryption.
Chari, U.S. Publication No. 2019/0182035, discloses time-lock transaction system that includes homomorphic encryption.
Khedr, U.S. Patent No. 10,075,288, discloses a homomorphic encryption system.
Hibshoosh, U.S. Publication No. 2017/0070340 discloses a homomorphic encryption system.
 Clarkson, Time-Lock Cryptography, discloses data that cannot be decrypted until a specific amount of time has passed.
Malavolta, Homormorphic Time-Lock Puzzles and Application, discloses the encryption of messages using a puzzle scheme that requires an amount of time to solve.
Wesley, Towards Timelock Encryption, decryption of data after a set amount of time has passed.
Chvojka, Versatile and Sustainable Timed-Release Encryption and Sequential Time-Lock Puzzles, discloses encryption of messages such that the messages can only be decrypted after a set amount of time has passed.
Brakerski, Leveraging Linear Decryption: Rate-1 Fully-Homomorphic Encryption and Time-Lock Puzzles, discloses time-lock based encryption using fully-homomorphic encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437